DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered. 
New prior art Speegle et al. (US 2014/0055250 A1) is being applied to address the newly added limitations. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is dependent from cancelled claim 5. Examiner is interpreting claims 26 to depend from claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel et al. (US 2011/0001436 A1) and further in view of Speegle et al. (US 2014/0055250 A1.
Regarding claim 1, Huang discloses a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage ([0009][0030]); 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal ([0030] The function of the sender 1 is to generate corresponding data signals according to control data or command codes through a preset program. 3, the sending end 1 mainly includes a programmable controller 11, the input end of which is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power on/off controlled module 2 via the output end.”) and 
a communication controller (1,11, [0031] “Power on/off controlled module 2. Due to the small drive capability of the data signal output by the programmable controller 11 of the sending ”) to transmit, to the light fixture, a transmission signal for setting the light fixture to the lighting state represented by at least the external instruction signal ([0034] “The above DC power line carrier communication system can be applied to light string control. The output end of the transmitting end 1 is connected to the input end of the power on/off controlled module 2; the output end of the power on/off controlled module 2 is connected to the DC power line 3, and the receiving node 4 passes through The DC power line 3 forms a certain topological structure, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained by the power on-off control module 2 The voltage pulse signal carrying data information,”), the communication controller is configured to superpose the transmission signal on the DC output voltage ([0034]).
Huang does not disclose receiving a signal based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture. 

Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the external sensors of Chemel to the system of Huang to provide automatic control of lighting effects and use the lights in different environments while conserving power.
Huang does not specifically disclose changing the DC output voltage level between a first voltage level higher than zero and a second voltage level higher than zero to transmit the transmission signal.
Speegle discloses superpose the transmission signal on the DC output voltage by changing the DC output voltage level between a first voltage level higher than zero and a second voltage level higher than zero to transmit the transmission signal([0052] “in this example, data 
transmission may be signaled by varying voltage from a nominal supply value, such as 15V, to a signaling value, such as 19V.  In general, a range of variance may be from about 10% to about 30% of the DC voltage”)
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to change the DC output voltage level between two levels higher than zero as disclosed in Speegle to the system of Huang to prevent noise and not interfere with the operation of the device (Speegle [0052]).
Regarding claim 2, Huang discloses the signal transmitter of claim 1, wherein the control signal contains control data representing the lighting state for the light fixture ([0030]“ 
Huang does not specify control signal contains identification data uniquely assigned to the light fixture.
Chemel disclose wherein the control signal contains identification data uniquely assigned to the light fixture ([0384]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the identification date of Chemel to the system of Huang to provide accurate control of individual lighting fixtures.
Regarding claim 12, Huang in view of Chemel discloses the signal transmitter of claim 1, wherein the communication controller is configured to change the output voltage level between a first voltage level and a second voltage level to transmit the transmission signal (Speegle:[0052] “in this example, data transmission may be signaled by varying voltage from a nominal supply value, such as 15V, to a signaling value, such as 19V.  In general, a range of variance may be from about 10% to about 30% of the DC voltage”)
Regarding claim 13, Huang discloses the signal transmitter of claim 1, wherein the lighting state represents at least one of a color temperature and a dimming amount of the lighting fixture (Chemel: [0175]).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel et al. (US 2011/0001436 A1) .
Regarding claim 14, Huang discloses a signal transmitter (Fig. 1-9), comprising 

an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal ([0030] “The function of the sender 1 is to generate corresponding data signals according to control data or command codes through a preset program. 3, the sending end 1 mainly includes a programmable controller 11, the input end of which is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power on/off controlled module 2 via the output end”) and 
a communication controller (1,11, [0031]) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to change an output voltage level of the DC output voltage of the power supply ([0034] “the sending end 1 generates a data signal for controlling the light string, and the signal is obtained by the power on-off control module 2 The voltage pulse signal carrying data information,”) to transmit, to the light fixture, a transmission signal for setting the light fixture to the lighting state represented by at least the external instruction signal ([0034])
Huang does not disclose an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture. 
Chemel discloses a an external signal (sensors[0030]) receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0030][0360]120 Fig. 1a-b) configured to detect a state of a lighting space illuminated by the light fixture [0030];([0132])
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the external sensors of Chemel to the system of Huang to provide automatic control of lighting effects and use the lights in different environments while conserving power.
Claims 1, 4, 7-11, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) view of Deixler (US 2017/0251536 A1) and further in view of Speegle et al. (US 2014/0055250 A1.
Regarding claim 1, Huang discloses a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage ([0009][0030]) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal ([0030] The function of the sender 1 is to generate corresponding data signals according to control data or command codes through a preset program. 3, the sending end 1 mainly includes a programmable controller 11, the input end of which is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power on/off controlled module 2 via the output end”) and 
a communication controller (1,11, [0031] “Power on/off controlled module 2. Due to the small drive capability of the data signal output by the programmable controller 11 of the sending end 1, … It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value and power transmission signal… the field effect transistor is driven to produce a switching action according to the change of the data signal, to control the on and off of the DC power supply, and form a voltage pulse signal with a certain amplitude and high power at its output end, which can pass through the DC power line 3”) configured to control ”) to transmit, to the light fixture, a transmission signal for setting the light fixture to the lighting state represented by at least the external instruction signal ([0034] “The above DC power line carrier communication system can be applied to light string control. The output end of the transmitting end 1 is connected to the input end of the power on/off controlled module 2; the output end of the power on/off controlled module 2 is connected to the DC power line 3, and the receiving node 4 passes through The DC power line 3 forms a certain topological structure, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained by the power on-off control module 2 The voltage pulse signal carrying data information,”), the communication controller is configured to superpose the transmission signal on the DC output voltage ([0034]).
Huang does not disclose receiving a signal based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture. 
Deixler discloses an external signal sensors (125A, B) receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0076]) configured to detect a state of a lighting space illuminated by the light fixture ([0076]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the internal and external signal and signal selector of Deixler to the 
Huang does not specifically disclose changing the DC output voltage level between a first voltage level higher than zero and a second voltage level higher than zero to transmit the transmission signal.
Speegle discloses superpose the transmission signal on the DC output voltage by changing the DC output voltage level between a first voltage level higher than zero and a second voltage level higher than zero to transmit the transmission signal([0052] “in this example, data 
transmission may be signaled by varying voltage from a nominal supply value, such as 15V, to a signaling value, such as 19V.  In general, a range of variance may be from about 10% to about 30% of the DC voltage”)
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to change the DC output voltage level between two levels higher than zero as disclosed in Speegle to the system of Huang to prevent noise and not interfere with the operation of the device (Speegle [0052]).
Regarding claim 4, Huang discloses a signal transmitter (Fig. 1-9) of claim 1, except 
an internal signal receiver configured to receive an internal instruction signal that represents the lighting state of the light fixture, the internal instruction signal being generated according to user's operation; and 
a signal selector configured to select either the external instruction signal or the internal instruction signal to be supplied to the communication controller, 

Deixler discloses an internal signal receiver configured to receive an internal instruction signal that represents the lighting state of the light fixture([0073][0070]), the internal instruction signal being generated according to user's operation(user interface input to 110 [0070]); and a signal selector configured to select either the external instruction signal or the internal instruction signal to be supplied to the communication controller([0073]), wherein the communication controller is configured to transmit the transmission signal for setting the light fixture to a lighting state represented by either the external instruction signal or the internal instruction signal, from the signal selector([0097][0073] fig. 4) wherein the signal selector is configured to select either the external instruction signal or the internal instruction signal according to the state of the lighting space(Deixler: override using user input during emergency or maintenance [0073][0097] fig. 4) wherein the signal selector is configured to: select the external instruction signal when the state of the lighting space is in a normal state; and select the internal instruction signal when the state of the lighting space is in an abnormal state. (Deixler: override using user input during emergency or maintenance [0073][0097] fig. 4).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the internal and external signal and signal selector of Deixler to the system of Huang to provide reduce power consumption, provide an automated lighting system, and allow for more specific user control . 
Regarding claim 7
judgement controller configured to monitor a value of any one or more of an output current, the output voltage, output power, an input current, an input voltage and input power of the power supply as a monitor value and judge whether the monitor value is greater than or equal to a prescribed value wherein the communication controller is configured to transmit the transmission signal for changing a dimming rate of the light fixture so that the monitor value is smaller than the prescribed value, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value.
Deixler discloses a judgement controller (light controller 130A) configured to monitor a value of any one or more of an output current, the output voltage, output power, an input current, an input voltage and input power of the power supply as a monitor value and judge whether the monitor value is greater than or equal to a prescribed value(compares the control command to dimming state[0083][0090]), wherein the communication controller is configured to transmit the transmission signal for changing a dimming rate of the light fixture so that the monitor value is smaller than the prescribed value, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value([0083][0090]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the sensors and judgment controller of Deixler to the system of Huang to provide reduce power consumption, provide an automated lighting system, and allow for user control.
Regarding claim 8, Huang discloses the signal transmitter of claim 7, wherein the communication controller is configured to, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value, change the dimming rate of the light fixture to a first dimming rate so that the monitor value is less than the prescribed value, 
Regarding claim 9, Huang discloses the signal transmitter of claim 8, wherein the communication controller is configured to, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value, make the first dimming rate lower as a difference between the monitor value and the prescribed value is greater (Deixler: [0083][0090]).
Regarding claim 10, Huang discloses the signal transmitter of claim 8, wherein the communication controller is configured to, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value, make a period of time during which the dimming rate is the second dimming rate longer as a difference between the monitor value and the prescribed value is greater (Deixler: [0083][0090]).
Regarding claim 11, Huang discloses the signal transmitter of claim 7, wherein the communication controller is configured to transmit the transmission signal for changing of the dimming rate and a color temperature of the light fixture, the communication controller being configured to change only the dimming rate so that the monitor value is less than the prescribed value, when the judgement controller judges that the monitor value is greater than or equal to the prescribed value(Deixler: [0083][0090]).
Regarding claim 25 and 26, Huang discloses the signal transmitter of claim 1, wherein the signal selector is configured to select either the external instruction signal or the internal instruction signal according to the state of the lighting space(Deixler: override using user input during emergency or maintenance [0073][0097] fig. 4) wherein the signal selector is configured .
Claims 12, 17-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel and Speegle as applied to claim 1 above, and further in view of Yao (US 2014/0145645A1 herein after known as Yao645) .
Regarding claim 12, Huang in view of Chemel discloses the signal transmitter of claim 1, except wherein the communication controller is configured to change the output voltage level between a first voltage level and a second voltage level to transmit the transmission signal.
Yao645 discloses a controller is configured to change the output voltage level between a first voltage level and a second voltage level to transmit the transmission signal (two voltage outputs for dimming [0033]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to adjust the output voltage to a first and second voltage as disclosed in Yao645 to the system of Huang to provide an easy way to provide dimming with a simple circuit.
Regarding claim 17, Huang discloses the signal transmitter of claim 1, except wherein the communication controller is configured to: adjust the output voltage level to a first voltage level by making a detection value of the DC output voltage accord with a first target value; and adjust the output voltage level to a second voltage level by making the detection value of the DC output voltage accord with a second target value.
Yao645 discloses controller is configured to: adjust the output voltage level to a first voltage level by making a detection value of the DC output voltage accord with a first target 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to adjust the output voltage to a first and second voltage as disclosed in Yao645 to the system of Huang to provide an easy way to provide dimming with a simple circuit.
Regarding claim 18, Huang discloses a lighting system, comprising a signal transmitter of claim 1, except an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture.
Yao645 disclose an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter, and the light fixture (Fig. 1 [0022-23]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include an AC/DC converter as disclosed in Yao to the system of Huang to allow the system to be used with AC power.
Regarding claim 21, Huang discloses Fig. 1-9 a light fixture (5), comprising: a light source; a circuit configured to receive a DC output voltage (2,3) to supply a load current to the light source([0009][0030]), the DC output voltage being input via two power supply lines from the signal transmitter of claim 1;
 and a signal receiver configured to monitor the DC output voltage([0030], Chemel [0371]), the signal receiver (Fig 8, receiving signals 12[0030-34]) being configured to detect a change in the output voltage level to acquire a transmission signal and adjust a lighting state of the light fixture based on data of the transmission signal([0034]Chemel:[0371]).
Huang does not specify a constant current circuit configured to receive a DC output voltage to supply a load current to the light source and controlling the constant current circuit.
Yao discloses in Fig. 4 and 7 wherein the power supply 440 comprises: two input terminals for receiving the DC power(404 and 406); constant current circuit ([0006]) configured to receive a DC output voltage to supply a load current to the light source and controlling the constant current circuit ([0006]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include constant current circuit of Yao to the system of Huang as a known way to drive and control the LEDs.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel and Speegle, and further in view of Yao (US 2014/0145645A1 herein after known as Yao645) .
Regarding claim 19, Huang discloses a signal transmitter (Fig. 1-9), 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage ([0009][0030]) ; 
an external signal (Fig 8, receiving signals 12) receiver configured to receive an external instruction signal ([0030] The function of the sender 1 is to generate corresponding data signals according to control data or command codes through a preset program. 3, the sending end 1 mainly includes a programmable controller 11, the input end of which is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power on/off controlled module 2 via the output end.”) and 
a communication controller (1,11, [0031] “Power on/off controlled module 2. Due to the small drive capability of the data signal output by the programmable controller 11 of the sending end 1, … It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value and power transmission signal… the field effect transistor is ”) to transmit, to the light fixture, a transmission signal for setting the light fixture to the lighting state represented by at least the external instruction signal ([0034] “The above DC power line carrier communication system can be applied to light string control. The output end of the transmitting end 1 is connected to the input end of the power on/off controlled module 2; the output end of the power on/off controlled module 2 is connected to the DC power line 3, and the receiving node 4 passes through The DC power line 3 forms a certain topological structure, and the control object 5 connected to the control signal output end of the receiving node 4 is a light string; the sending end 1 generates a data signal for controlling the light string, and the signal is obtained by the power on-off control module 2 The voltage pulse signal carrying data information,”), the communication controller is configured to superpose the transmission signal on the DC output voltage ([0034]).
Huang does not disclose receiving a signal based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture.
Chemel discloses a an external signal (sensors[0030]) receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor ([0030][0360]120 Fig. 1a-b) configured to detect a state of a lighting space illuminated 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the external sensors of Chemel and multiple signal transmitters to the system of Huang to provide automatic control of lighting effects and use the lights in different environments while conserving power and creating a bigger lighting system. 
Huang does not specifically disclose changing the DC output voltage level between a first voltage level higher than zero and a second voltage level higher than zero to transmit the transmission signal.
Speegle discloses superpose the transmission signal on the DC output voltage by changing the DC output voltage level between a first voltage level higher than zero and a second voltage level higher than zero to transmit the transmission signal([0052] “in this example, data 
transmission may be signaled by varying voltage from a nominal supply value, such as 15V, to a signaling value, such as 19V.  In general, a range of variance may be from about 10% to about 30% of the DC voltage”)
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to change the DC output voltage level between two levels higher than zero as disclosed in Speegle to the system of Huang to prevent noise and not interfere with the operation of the device (Speegle [0052]).
Huang does not specify one AC/DC converter configured to receive AC power to supply DC power to each of the signal transmitters.
Yao645 disclose an AC/DC converter configured to receive AC power to supply the DC power to the signal transmitter (Fig. 1 [0022-23]).
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include an AC/DC converter as disclosed in Yao to the system of Huang to allow the system to be used with AC power.
Regarding claim 20, Huang discloses the lighting system of claim 19, wherein the transmission signal contains identification data uniquely assigned to the light fixture, and control data representing the lighting state for the light fixture [0175].
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) view of Deixler (US 2017/0251536 A1) and Speegle et al. (US 2014/0055250 A1 and further in view of Yao (US 2013/0127358 A1).
Regarding claim 24, Huang discloses a signal transmitter (Fig. 1-9) of claim 1, except 
wherein the power supply comprises: two input terminals for receiving the DC power; a series circuit of a first switch and a second switch, the series circuit being electrically connected between the two input terminals; a first diode that is anti-parallel connected to the first switch; a second diode that is anti-parallel connected to the second switch; a series circuit of a capacitor and an inductor, which is connected between both ends of the first switch; two output terminals for outputting the DC output voltage, the output terminals being electrically connected to high and low potential sides of the capacitor, respectively and the communication controller is configured to control the first and second switches to change the output voltage level and the two 
Yao discloses in Fig. 4  and 7 wherein the power supply 440 comprises: two input terminals for receiving the DC power(404 and 406); a series circuit of a first switch and a second switch(Q1 and Q2), the series circuit being electrically connected between the two input terminals; a first diode (D2) that is anti-parallel connected to the first switch(Q2); a second diode (D1) that is anti-parallel connected to the second switch(Q1); a series circuit of a capacitor and an inductor(Cr2 and Lr), which is connected between both ends of the first switch(Q2); two output terminals for outputting the DC output voltage(440, 306), the output terminals being electrically connected to high and low potential sides of the capacitor(Cr2), respectively and the communication controller(416)  is configured to control the first and second switches to change the output voltage level([0031]) the two output terminal are directly connected to two power supply lines that are connected to the light fixture (490a,490b). 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include power supply of Yao to the system of Huang to provide a power supply with voltage protection to protect the circuit (Yao (abstract)).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN101009501) in view of Chemel et al. (US 2011/0001436 A1) and further in view of Yao (US 2013/0127358 A1).
Regarding claim 27, Huang discloses a signal transmitter (Fig. 1-9), comprising 
a power supply (2) configured to receive DC power (3) to supply a DC output voltage to a light fixture (5) that is configured to be activated by the DC output voltage ([0009][0030]) ; 
Fig 8, receiving signals 12) receiver configured to receive an external instruction signal ([0030] The function of the sender 1 is to generate corresponding data signals according to control data or command codes through a preset program. 3, the sending end 1 mainly includes a programmable controller 11, the input end of which is connected to a data input device 12; the programmable controller 11 encodes the data to obtain a data signal and transmits it to the power on/off controlled module 2 via the output end.”) and 
a communication controller (1,11, [0031] “Power on/off controlled module 2. Due to the small drive capability of the data signal output by the programmable controller 11 of the sending end 1, … It is necessary to add a power on/off controlled module 2 to process the data signal to obtain a certain amplitude Value and power transmission signal… the field effect transistor is driven to produce a switching action according to the change of the data signal, to control the on and off of the DC power supply, and form a voltage pulse signal with a certain amplitude and high power at its output end, which can pass through the DC power line 3”) configured to control signal transmission to the light fixture by controlling the power supply(3), the communication controller being configured to modulate an output voltage level of the DC output voltage of the power supply ([0034]) to transmit, to the light fixture, a control signal for setting the light fixture to the lighting state represented by at least the external instruction signal ([0034]).
Huang does not specify disclose a an external signal receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of a sensor configured to detect a state of a lighting space illuminated by the light fixture. 
Chemel discloses an external signal (sensors[0030]) receiver configured to receive an external instruction signal that represents a lighting state of the light fixture based on an output of 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include the external sensors of Chemel to the system of Huang to provide automatic control of lighting effects and use the lights in different environments while conserving power.
Huang does not specify disclose wherein the power supply comprises: two input terminals for receiving the DC power; a series circuit of a first switch and a second switch, the series circuit being electrically connected between the two input terminals; a first diode that is anti-parallel connected to the first switch; a second diode that is anti-parallel connected to the second switch; a series circuit of a capacitor and an inductor, which is connected between both ends of the first switch; two output terminals for outputting the DC output voltage, the output terminals being electrically connected to high and low potential sides of the capacitor, respectively and the communication controller is configured to control the first and second switches to change the output voltage level and the two output terminal are directly connected to two power supply lines that are connected to the light fixture. 
Yao discloses in Fig. 4  and 7 wherein the power supply 440 comprises: two input terminals for receiving the DC power(404 and 406); a series circuit of a first switch and a second switch(Q1 and Q2), the series circuit being electrically connected between the two input terminals; a first diode (D2) that is anti-parallel connected to the first switch(Q2)); a second diode (D1) that is anti-parallel connected to the second switch(Q1); a series circuit of a capacitor and an inductor(Cr2 and Lr), which is connected between both ends of the first switch(Q2); two output terminals for outputting the DC output voltage(440, 306), the output terminals being 
Before the effective filing date of the invention, it would be obvious to one of ordinary skill in the art to include power supply of Yao to the system of Huang to provide a power supply with voltage protection to protect the circuit (Yao (abstract)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AMY X YANG/Examiner, Art Unit 2844    

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844